The arguments and amendments submitted 02/11/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are discussed below.	
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 16, “metal powder stock” should read “a metal powder stock”.
In claim 9, line 18, “3D printed part” should read “a 3D printed part”.
In claim 11, line 4, “sand, binder” should read “sand and binder”.
In claim 11, line 5, “power” should read “powder”.
In claim 11, line 6, “the part” should read “the 3D printed part”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites "the processor controls the metal powder dispensing nozzle to form the selectively deposited pattern of the metal powder".  However, parent claim 1 recites "a roller positioned to spread metal powder from the stock across the building platform to form the selectively deposited pattern of metal powder".   It is unclear how the selectively deposited pattern of the metal powder is formed (by the processor controlling the metal powder dispensing nozzle or the roller?), rendering the claim indefinite.  It is also noted that the specification and figures do not provide any clarification and do not disclose any embodiment wherein the selectively deposited pattern is formed by both the processor controlling the metal powder dispensing nozzle and the roller.  Dependent claims fall herewith.
Claim 3 recites "the selectively deposited sand, binder".  The term "the selectively deposited sand, binder" is not previously used in this claim or its parent claims(s), and thus does not have antecedent basis.  For the purpose of examination, claim 3 reads on "the selectively supplied sand and binder, and the selectively deposited metal powder".  Dependent claims fall herewith.
Claim 4 recites "further comprising a focused energy source".  It is not clear whether the claim requires a second focused energy source in addition to the one recited in base claim 1, rendering the claim indefinite.  Dependent claims fall herewith.
Claim 11 recites "the selectively deposited sand, binder".  The term "the selectively deposited sand, binder" is not previously used in this claim or its parent claims(s), and thus does not have antecedent basis.  For the purpose of examination, claim 11 reads on "the selectively supplied sand and binder".  Dependent claims fall herewith.
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites "a focused energy source, wherein the processor controls the focused energy source to apply heat to the selectively deposited pattern of metal powder", which was already recited in base claim 1, and therefore fails to further limit the subject matter of base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 recites "the focused energy source is located on the robotic arm", which essentially duplicates a feature already recited in base claim 1, and therefore fails to further limit the subject matter of base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
In claim 11, the recitation that “the sand dispensing nozzle and the binder dispensing nozzle are all located on the robotic arm with the metal powder dispensing nozzle of the 3D printer” is interpreted in view of Figs. 4B and 7 to mean that the metal powder dispensing nozzle is also located on the robotic arm.
In claim 12, the recitation that “the sand dispensing nozzle and the binder dispensing nozzle are all located on the robotic arm with a focused heat source of the 3D printer” is interpreted in view of Figs. 4B and 7 to mean that the focused heat source is also located on the robotic arm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US PG Pub 2018/0126668) in view of Morris (US PG Pub 2020/0130270) and Tyler (US PG Pub 2019/0322035).
Regarding claim 9, El-Siblani teaches a sand injection system for a 3-dimensional (3D) printer (abstract, Fig. 1, and other citations below) having a building platform (54 in Fig. 1A and para. 0070) having a selectively deposited pattern (“a secondary barrier that may be printed by the 3D printer in the space between the retaining barrier and the parts under construction” per para. 0059 is a selectively deposited pattern on the building platform); 
a sand dispensing nozzle (71 in Fig. 1B) and configured to selectively supply powdered sand to the building platform (para. 0064); 
a binder dispensing nozzle (82 in Fig. 1B) configured to selectively supply binder material to the building platform (para. 0065); 
a robotic arm (66 in Fig. 1A and para. 0063) configured to support both the sand dispensing nozzle and the binder dispensing nozzle (as shown in Figs. 1A and 1B), the robotic arm moving the sand dispensing nozzle and the binder dispensing nozzle (para. 0063); and 
El-Siblani does not explicitly teach that the building platform has a selectively deposited pattern of metal powder together with selectively supplied powdered sand.  El-Siblani also does not teach the 3D printer having a metal powder stock located adjacent to the building platform and a roller positioned to spread metal powder from the stock across the building platform to form the selectively deposited pattern of metal powder,
However, these preamble features merely define an intended use and are not positively claimed by any apparatus structure provided within the body of the claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II and Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.
Notwithstanding the above consideration, El-Siblani teaches that “The material comprising this secondary barrier may be formed from the material deposited by the 3D printer or it may comprise some other material applied by an additional dispenser specialized to the task” (para. 0059).  El-Siblani also teaches that metal powder is a suitable and conventional material for depositing and patterning via 3D printing (para. 0064).
The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Thus, in view of El-Siblani’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art at the time of filing to select a metal powder as a suitable material for the selectively deposited pattern of the secondary barrier.
El-Siblani does not teach a focused energy source located on the robotic arm and wherein the processor controls the focused energy source to apply heat to the selectively deposited pattern of metal powder spread from the stock across the building platform by the roller.  
However, Morris teaches a 3D printer having a focused energy source (20 in Fig. 1 and para. 0013; labeled 18 in Fig. 2) located on a robotic arm (14 in Fig. 1), and wherein a processor (22 in para. 0016) controls the focused energy source (para. 0016) to apply heat (para. 0013) to the selectively deposited pattern of metal powder (para. 0010).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, in view of Morris’ teachings and/or KSR rationale A, it would have been obvious to modify El-Siblani’s apparatus to include a focused energy source operated to apply heat to a selectively deposited pattern of metal powder, as taught by Morris, on El-Siblani’s robotic arm to predictably sinter and fuse the metal powder.  
El-Siblani and Morris do not explicitly teach a processor controlling the robotic arm to position the one or more of the sand dispensing nozzle and the binder dispensing nozzle relative to the selectively deposited pattern of metal powder and control the sand dispensing nozzle and the binder dispensing nozzle to supply powdered sand and binder, respectively, based on a Computer Aided Drafting file associated with the part.
However, the use of a processor to provide these control functions based on a CAD file associated with the part is very well-known in the 3D printing arts.  For example, Tyler teaches a processor controlling a robotic arm to position multiple nozzles relative to a selectively deposited pattern on the build surface and to control the dispensing nozzles to supply various materials (paras. 0066, claim 8, Fig. 5) respectively, based on a Computer Aided Drafting file associated with the part (paras. 0063-0064, 0066).
In view of Tyler’s teachings, it would have it would have been obvious to one of ordinary skill in the art at the time of filing to modify El-Siblani’s apparatus as modified by Morris with a processor controlling the robotic arm to position the one or more of the sand dispensing nozzle and the binder dispensing nozzle relative to the selectively deposited pattern of metal powder and control the sand dispensing nozzle and the binder dispensing nozzle to supply powdered sand and binder, respectively, based on a Computer Aided Drafting file associated with the part, as suggested by Tyler, to predictably obtain a solution for automated, fast and easy control of these operations.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani in view of Morris and Tyler, as applied to claim 9 above, further in view of Gunther (US PG Pub 2019/0084229).
Regarding claim 10, El-Siblani, Morris, and Tyler do not explicitly teach these features.
However, Gunther teaches that a processor controls a robotic arm to position a first powder dispensing nozzle and a binder dispensing nozzle relative to a third powder dispensing nozzle (see Fig. 7 and paras. 0084, 0019, and 0025).
Thus, in view of the teachings of Gunther and Tyler it would have been obvious to modify the apparatus of El-Siblani’s as modified by Morris and Tyler in this manner to predictably provide a solution for automated printing of a secondary barrier to assist in supporting and containing the sand, as taught by El-Siblani (para. 0059).  
Regarding claim 11, El-Siblani does not explicitly teach that all three of the claimed nozzles are located on the robotic arm, with the processor controlling the arm for positioning all three materials in the claimed manner.  Instead, El-Siblani teaches that two nozzles are located on the robotic arm.
However, Tyler teaches that multiple material feeders with nozzles can be located on the same robotic arm (paras. 0050, 0046, Figs. 4-5) with each under processor control (paras. 0066, claim 8, Fig. 5).
Thus, in view of the teachings of Gunther cited in the rejection of claim 2 above and Tyler, as cited in the preceding paragraph, it would have been obvious to one of ordinary skill in the art to modify the apparatus of El-Siblani’s as modified by Morris and Tyler so the sand dispensing nozzle, the binder dispensing nozzle, and a metal powder dispensing nozzle are all located on the robotic arm, - 23 - DOCS 120179-308UT1/4015797.5Attorney Docket 120179-308UT1wherein the processor controls the robotic arm to position the selectively supplied sand and binder relative to the metal powder being dispensed by the metal powder dispensing nozzle based on the Computer Aided Drafting file associated with the part.  One of ordinary skill in the art would have been motivated to make this modification to predictably provide a solution for printing a secondary barrier to assist in supporting and containing the sand, as taught by El-Siblani (para. 0059).  
Regarding claim 12, El-Siblani teaches the sand dispensing nozzle and the binder dispensing nozzle are all located on the robotic arm (as shown in Figs. 1A and 1B).  
El-Siblani does not teach a focused heat source located on the robotic arm.
However, Morris teaches a focused heat source (20 in Fig. 1 and para. 0013; labeled 18 in Fig. 2) located on a robotic arm (14 in Fig. 1), with motivation for this modification to El-Siblani’s apparatus provided in the rejection of claim 9 above.
Allowable Subject Matter
In accordance with the indication of allowable subject matter in Sections 24-25 of the previous Office action, claims 1 and 7-8 would be allowable if the objections for claim 1 is overcome.
Claim 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered and are addressed below. 
Applicant’s arguments that El-Siblani and Tyler do not teach all of the features of claim 9 as presently amended have been fully considered and are persuasive.  However, in response to the amendment of claim 9, a new ground(s) of rejection is made over El-Siblani in view of Morris and Tyler.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.S/Examiner, Art Unit 1745                                                                                                                                                                                                        

	
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745